DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/30/2020 wherein claims 1, 13, 17 and 29 have been amended, claims 7-12, 14-16, 23-28 and 30-32 have been cancelled and claims 51-67 have been cancelled.
Claims 1-6, 13, 17-22, 29 and 51-67 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants arguments filed 9/30/2020 regarding the rejection of claims 1-6, 13, 17, 22 and 29 made by the Examiner under 35 USC 103 over Klimanskaya et al. (US 2011/0171185) in view of Nixon et al. (WO 2007/070850) have been fully considered but they are not found persuasive is MAINTAINED for the reasons of record in the office action mailed on 4/01/2020.
In regards to the 103 rejection, Applicant asserts the following:
A)  Klimanskaya uses the cytoplasm obtained from an oocyte or blastomere, or the purified active components of the same which is distinct from the cell culture media comprising the target polypeptides. However, Klimanskaya does not disclose that the cell culture media can comprise 

In response to A, the Examiner agrees that Klimanskaya does not teach using a cell culture media comprising target polypepetides in their composition. However, this is not mitigating because Klimanskaya teaches that “…methods of therapy, especially of the skin, by administering a therapeutically effective amount of cytoplasm obtained from a substantially undifferentiated or undifferentiated cell, preferably an oocyte or blastomere, or the purified active components of the same” (see [0024]) and that the “…polypeptide can be provided in the recipient cell media by being produced and secreted by engineered cells. For example, feeder cells may be engineered to express and secrete one or more desired reprogramming polypeptides” (see [0078]). These two teaching of Klimanskaya suggest to the Examiner that a) the method of providing benefit to the skin is to provide the polypeptides from the modified cells on to the skin including the purified active components and b) that the modified cells are capable of secreting target polypeptide into a cell media which can then used downstream to interact with other cells.  
Nixon similarly teaches method of treating the skin by applying a expressed proteins from a cell onto the skin. More specifically, skin cells are cultured in vitro in cell medium and secrete and synthesize agents into the cell medium. The medium containing the agents is collected and incorporated into topical preparations to treat an individual (see abstract). Once collected the medium is to be filtered so as to remove large components found in the medium, such as albumin, certain large molecular weight components, cells and cell debris (see [0067]). 
In all, Klimanskaya teaches modifying cells to produce desired polypeptides, Klimanakaya teaches that these modified cells secrete desired polypeptides into a cell medium where cultured 


Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 17-22, 29 and 51-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimanskaya et al. (US 2011/0171185; of record) in view of Nixon et al. (WO 2007/070850; see IDS filed 2/20/2021)
Klimanskaya is directed to compositions and methods for treating the skin by administering a therapeutically effective amount of a cytoplasm obtained from a substantially undifferentiated or undifferentiated cell, preferably an oocyte or blastomere, or the purified active components of the same (see [0024]). Additionally, [0078] teaches that the reprogramming polypeptide can be introduced to a cell media by being produced and secreted by engineered cells. For example, cells may be engineered to express and secrete one or more desired polypepetides. These engineered cells are physically separated from recipient cells, e.g. by a selective barrier which may contain pores that allow diffusion of the reprogramming polypeptides but are too small for the cells to pass. Thus, Kliminskya, at the very least, teaches that the cell culture media can comprise the target polypeptides.
The compositions may be used for cosmetic and dermatologic benefit (see [0025]).
The undifferentiated cell is to encode one or more endogenous or recombinant reprogramming factors or functional fragments. These fragments can subsequently be used to reprogram a recipient cell or cell nucleus (see [0016]). Exemplified reprogramming factors include polypeptides such as TERT, Nanog, Oct4 and Sox2 (see [0016] and [0038]). 
Thus, Klimanskaya teaches that a) cells can be engineered to express the desired polypeptides for use in their compositions and b) the polypeptides can be expressed, secreted and purified. 
Cells which are reprogrammed means that a recipient or donor cell is converted into a less differentiated cell or a cell of a different type of lineage by introducing into or incubating 
In addition to polypeptides, mRNA from oocytes may also be used to reprogram target cells (see [0039]) and [0642]).
Klimanskaya states that their methods can be used to effect trans-differentiation of any type of somatic cell into fibroblasts, B cells, T cells, dendritic cells, keratinocytes, adipose cells, epithelial cells, epidermal cells, chondrocytes, cumulus cells, neural cells, glial cells, astrocytes, cardiac cells, esophageal cells, muscle cells, melanocytes, hematopoietic cells, macrophages, monocytes, and mononuclear cells (see [0174]).  It’s noted that epidermal cells are skin cells.
Klimanskaya teaches that their composition induces overexpression of various cellular factors includes, as noted above, TERT (see [0038]) as well as growth factors such as bFGF (see [0217]) (see instant claims 1, 13, 17, 29 and 51-67). As it pertains to mixtures of growth factors, Klimanskaya teaches that their composition may comprise “one or more factors…. Such factors include, for example, NANOG, SOX2…TERT, and combinations thereof.” Thus, one would reasonably identify mixtures of growth factors to be expressed by the cells and used in cosmetic compositions given that Klimanskaya teaches that mixtures may be utilized. As it pertains to the growth factors being “synthetic”, this is not considered critical as the mRNA, whether synthetic or natural, would execute the same function.
Klimanskaya fails to teach the composition and method as being a cell-free conditioned media in which modified cells have previously been cultured. Kliminskya also fails to teach a composition comprising a base including one or more of antioxidants, anti-inflammatories, matrix metalloproteinase inhibitors and combinations thereof and one or more of a colorant, a fails to teach the composition as comprising a penetration enhancer (nanoparticles and microparticles).
Nixon is directed to skin care compositions comprising a) a carrier base; b) a conditioned cell medium containing one or more cultured skin agents synthesized and secreted from cultured keratinocytes and fibroblasts; and c) a penetration enhancer such as liposomes and phospholipids (see [0081]) (see instant claims 5, 6, 21 and 22) wherein the cell medium containing the skin agents is made by collecting the conditioned medium where the cells excreted the desired compounds and then concentrating by filtering so as to remove large components such as cells and cell fragments (see [0067]) (see instant claim 1). Thus, the notion of utilizing a cell-free conditioned medium is a technique already known in the art as it a) removes unwanted cellular components and b) concentrates the desired active agent for use in the final cosmetic/therapeutic composition. The use of a known technique to improve similar composition/methods in the same way is indicia of obviousness. See MPEP 2143(I)(C). 
Nixon’s cosmetic base composition for treating the skin is to also contain components commonly used in skin care compositions such as preservatives, sunscreens (UV-protectant, broadly), antioxidants and anti-inflammatory agents (see [0088]) (see instant claims 3, 4, 19 and 20). It would have been obvious to modify the cosmetic formulation of Klimanskaya such that is comprised an antioxidant or anti-inflammatory to improve and broaden the overall therapeutic properties of the composition.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611